Exhibit 3.1 STATE OF NEVADA ROSS MILLER Secretary of State OFFICE OF THE STATE SECRETARY OF STATE. SCOTT W. ANDERSON Deputy Secretary For Commercial Recordings Certified Copy June 30, 2010 Job Number C20100630-5427 Reference Number Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State's Office, Commercial Recordings Division listed on the attached report. Document Number(s) Description Number of Pages 20100483799-93 Articles of Incorporation 1 pages/ 1 copies Respectfully, /s/Ross Miller ROSS MILLER Secretary of State Certified By: Rhonda Tuin Certificate Number: C20100630-5427 You may verify this certificate online at http://www.nvsos.gov/ Commercial Recording Division 202 N. Carson Street Carson City, Nevada 89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that EUROPA ACQUISITION IV, INC., did on June 30, 2010, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. Certified By: Rhonda Tuin Certificate Number: C20100630-5427 You may verify this certificate online at http://www.nvsos.gov/ IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on July 1, 2010 /s/ Ross Miller Ross Miller Secretary of State ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS CHAPTER78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20100483799-93 Filing Date and Time 06/30/20103:20 PM Entity Number E0315512010-7 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation EUROPA ACQUISITION IV, INC. 2.ResidentAgent for Service ofProcess: (check only one box) x Commercial Registered Agent CSC Services of Nevada Inc o Noncommercial Registered Agent (name and address below) OR o Office or Position with Entity (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (If different from street address) City Zip code 3.Authorized Stock: (number of shares corporation is authorized to issue) Number of shares With par value: 100,000,000 Common @ 0.001 10,000,000 Preferred Par value Per share: Number of Shares Without par value: 4. Name and Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional page if more than two directors/trustees) 1. PETER REICHARD Name , SUITE 455 CHAPEL HILL NC Street Address City State Zip Code 2 Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more than one Incorporator) CSC SERVICES OF NEVADA, INC. X By: /s/ Name Incorporator Signature: Elizabeth R. Konieczny CARSON CITY NV Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named Entity. CSC Services of Nevada Inc X By: /s/ 6/30/10 Authorized Signature or Registrant Agent or on Behalf of Registered Agent Entity Date This form must be accompanied by appropriate fees.
